Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s amendment filed on June 13, 2022. Claims 1, 2, 5-8 and 11-13 are pending in this application. The rejection under 35 USC § 101 directed to non-statutory subject matter of claims 1, 2, 5-8 and 11-13 is maintained. The rejections are as stated below.   
Claim Rejections - 35 USC § 112
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 1, recites the limitations “the monetary value”, “the nominally written digital coin", “the BitMint language”, the BitMint coin image database, “the reverse BitMint converter”, “the image of B”, “the attributes associated with BV”, “the identities of the n bits of BV”, “the identities retrieved from D” and “the comparison”. There is insufficient antecedent basis for these limitations in the claims. 
Claims 2, 5-8 and 11-13 are rejected based on their dependency. Claims 2, 5-8 and 11-13 have additional limitations that have insufficient antecedent basis. Applicant is respectfully advised to review and correct claims 2, 5-8 and 11-13 for insufficient antecedent basis Appropriate correction is required.

for writing financial instruments in a new language, "BitMint", in which the monetary value of the instrument, and its unique identity are inseparable, and thereby achieving greater financial control, better traceability, and enhanced security, comprising: 
(i) a nominally written digital coin, N = XN 
(ii) a BitMint converted digital coin, BitMint coin, B = XBM 
(iii) a BitMint converter, Bitminter 
(iv) a BitMint coin image database, D, the BitMint coin logger 
(v) a Reverse BitMint converter, rBitminter 
wherein the "nominally written digital coin", N, is an arbitrary string of symbols comprising (a) attributes, NA, where NA is including coin identifier, terms of transactions, among other data, (b) a number NV indicating the monetary value V of N, and where N expresses cash, or credit, or debit, or any financial instrument, N = NA |NV and where the "BitMint converted digital coin", B, is a nominally written digital coin N rewritten in the BitMint language, wherein:where BV is the value V of N written in the BitMint language, BA are attributes associated with BV, and where the "BitMint converter" (Bitminter) is a computing system that takes in N, generates the corresponding B, and keeps a record of B in the BitMint coin image database, D, marking B as 'alive', and where the Bitminter is sending to the coin image database, D, the bit image of B, and where D keeps B in a retrievable fashion; and wherein the reverse BitMint converter, rBitminter, is converting B to N, and is communicating this reverse conversion to the BitMint coin image database, D and where D is marking the image of B as 'dead'; the Bitminter is operating as follows: the Bitminter is selecting an arbitrary integer n the Bitminter is activating a random number generator, R, to randomly assign an identity "0" or identity "1" to one bit after the other so as to construct an n- bits long string BV, the Bitminter is computing the coin bit value bitV as bitV = NV/n and regards bitV as the attributes associated with BV: bitV = BA, and where the Bitminter is constructing B as concatenation of: the Bitminter is passing the image of B to D: and where the rBitminter is operating as follows: the rBitminter is measuring the size of BV, n The rBitminter is checking the status of B in D, whether it is dead or alive; if 'dead' then the rBitminter issues a failure notice, if alive then the rBitminter retrieves from D the coin image for B, and compares the identities of the n bits of BV in the converted coin with the identities retrieved from D; if the comparison is not in full agreement, then the rbitminer issues a failure indication; if the comparison is in the affirmative then the rBitminter is computing NV as NV = bitV * n, then the rBitminter reconstructs N as: the rBitminter updates B in D to indicate that all n bits in B are 'dead'.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1, 2, 5-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for writing financial instruments in a new language, "BitMint". 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of 
“(i) a nominally written digital coin, N = XN 
(ii) a BitMint converted digital coin, BitMint coin, B = XBM 
(iii) a BitMint converter, Bitminter 
(iv) a BitMint coin image database, D, the BitMint coin logger 
(v) a Reverse BitMint converter, rBitminter 
wherein the "nominally written digital coin", N, is an arbitrary string of symbols comprising (a) attributes, NA, where NA is including coin identifier, terms of transactions, among other data, (b) a number NV indicating the monetary value V of N, and where N expresses cash, or credit, or debit, or any financial instrument, N = NA |NV and where the "BitMint converted digital coin", B, is a nominally written digital coin N rewritten in the BitMint language, wherein:where BV is the value V of N written in the BitMint language, BA are attributes associated with BV, and where the "BitMint converter" (Bitminter) is a computing system that takes in N, generates the corresponding B, and keeps a record of B in the BitMint coin image database, D, marking B as 'alive', and where the Bitminter is sending to the coin image database, D, the bit image of B, and where D keeps B in a retrievable fashion; and wherein the reverse BitMint converter, rBitminter, is converting B to N, and is communicating this reverse conversion to the BitMint coin image database, D and where D is marking the image of B as 'dead'; the Bitminter is operating as follows: the Bitminter is selecting an arbitrary integer n the Bitminter is activating a random number generator, R, to randomly assign an identity "0" or identity "1" to one bit after the other so as to construct an n- bits long string BV, the Bitminter is computing the coin bit value bitV as bitV = NV/n and regards bitV as the attributes associated with BV: bitV = BA, and where the Bitminter is constructing B as concatenation of: the Bitminter is passing the image of B to D: and where the rBitminter is operating as follows: the rBitminter is measuring the size of BV, n The rBitminter is checking the status of B in D, whether it is dead or alive; if 'dead' then the rBitminter issues a failure notice, if alive then the rBitminter retrieves from D the coin image for B, and compares the identities of the n bits of BV in the converted coin with the identities retrieved from D; if the comparison is not in full agreement, then the rbitminer issues a failure indication; if the comparison is in the affirmative then the rBitminter is computing NV as NV = bitV * n, then the rBitminter reconstructs N as: the rBitminter updates B in D to indicate that all n bits in B are 'dead'”.
The claimed system simply describes series of steps for writing financial instruments in a new language, "BitMint". These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions. In fact, the claims are missing the recitation of a processor/server or any generic computer components. Nothing in the claim precludes the limitations from practically being performed manually. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mathematical concepts/ mathematical calculations” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim does not recite additional limitation such as one or more memory devices and one or more processors to perform the steps. Accordingly, there are no additional elements to not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, there are no additional elements in the claim. Even if there was a processor/server claimed, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the server as a tool to implement the abstract idea). As such, taking the additional elements individually and in combination there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claim1.  Furthermore, the dependent claims 2, 5-8 and 11-13 do not resolve the issues raised in the independent claims. 
Dependent claims 2, 5-8 and 11-13 recite, “a payload and a capsule, where the payload is the bit string BV, and the capsule is the other parts of the coin, and by establishing in a financial institution a 'cash register subsystem' CRSS where all the coins marked 'alive' in the coin image database, the circulating BitMint coins, are listed, while all other parts of the financial institution are holding only the capsules of coins, when part payor of the financial institution wishes to pass a digital coin B to part payee of the financial institution, then part payor is passing to part payee the capsule of B, then part payee is verifying with D that B is alive, and then part payee executes a refresher procedure to convert B to another coin, B^, while the Bitminter is keeping B^ in the CRSS and is passing to part payee the respective capsule”. 
two financial institutions FIl1 and FI2 which share a coin image database D, and share a symmetric cipher with key K, is applied as follows: a nominal coin N held by FIl1 is operated by the Bitminter to generate the corresponding B; FIl is encrypting BV to BV* using K thereby changing B to B*; FIl is communicating B* to F12 over insecure channels ; FI2 is decrypting BV* to BV using K FI2 is applying the rBitminter to B generating N.
wherein BitMint coin B is split to coin Bk and coin Bm where the combined values of coins Bm and Bk is B, and where k and m are two arbitrary integers where k + m = n, and where Bk is written as follows: Bk = NA II BAk II BVk where: BVk is a subset of BV defined as the k bits from bit 1 to bit k in BV, and BAk is comprised of bitV and the numbers 1 and k: BAk = bitV II 1 1 k and where Bm is written as follows: : Bm = NA II BAm II BVm where: BVm is a subset of BV defined as the m bits from bit k+1 to bit n in BV, and BAm is comprised of bitV and the numbers k+1 and n: BAk = bitV II (k+1) II n And where both Bk and Bm are split recursively as above; Bk is being converted to its corresponding nominal form Nk by rbitminer as follows: the rBitminter is measuring the size of BVk, k, then the rBitminter is computing NVk as NVk = bitV * k then the rBitminter is constructing Nk as: Nk = NA II NVk then the rBitminter is updating the record in D to indicate that bits 1 to k in coin B are 'dead'; Bm is being converted to its corresponding nominal form Nm by rbitminer as follows: the rBitminter is measuring the size of BVm, m; then the rBitminter is computing NVm as NVm = bitV * m then the rBitminter is constructing Nm as: Nm = NA II NVm then the rBitminter is updating the record in D to indicate that bits k+1 to n in coin B are 'dead'. where B is concatenated with a private signature S, over B, where S is computed with the private key K associated with the Bitminter, and is verified via the corresponding public key, K,' publicly known as the public key for Bitminter and financial institutions F11, F12, ... Fit all sharing an image coin database D and an encryption key K.
 The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 1, 2, 5-8 and 11-13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Applicant should submit an argument pointing out disagreements with the examiner’s contentions with respect to the rejection under 35 USC § 101 directed to non-statutory subject matter.  
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691